Name: 2004/646/EC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Union of 14 July 2004 appointing judges at the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2006-05-30; 2004-09-22

 22.9.2004 EN Official Journal of the European Union L 297/17 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION of 14 July 2004 appointing judges at the Court of First Instance of the European Communities (2004/646/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 224 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140 thereof, Whereas: (1) The terms of office of Mr DEHOUSSE, Mr VESTERDORF, Ms JÃ RIMÃ E, Mr VILARAS, Mr PAPASAVVAS, Mr JAEGER, Mr CZÃ CZ, Mr MEIJ, Mr AZIZI, Ms WISZNIEWSKA-BIAÃ ECKA, Ms MARTINS de NAZARÃ  RIBEIRO, Mr Ã VÃ BY and Ms TIILI as judges at the Court of First Instance are due to end on 31 August 2004. (2) The membership of the Court of First Instance should be renewed in part for the period from 1 September 2004 to 31 August 2010, HAVE DECIDED AS FOLLOWS: Article 1 The following are hereby appointed judges at the Court of First Instance for the period from 1 September 2004 to 31 August 2010: Mr Franklin DEHOUSSE Mr Bo VESTERDORF Ms KÃ ¼llike JÃ RIMÃ E Mr Mihalis VILARAS Mr Savvas S. PAPASAVVAS Mr Marc JAEGER Mr OttÃ ³ CZÃ CZ Mr Arjen Willem Hendrik MEIJ Mr Josef AZIZI Ms Irena WISZNIEWSKA-BIAÃ ECKA Ms Maria EugÃ ©nia MARTINS de NAZARÃ  RIBEIRO Mr Daniel Ã VÃ BY Ms Virpi TIILI Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 14 July 2004. For the Council The President T. DE BRUIJN